DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 November 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 09 November 2020; 16 November 2020; and 08 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Imoto et al. (US 2007/0109385 A1).
As related to independent claim 1, Imoto et al. teaches a recording apparatus (Imoto et al. – Page 1, Paragraph 2, and Figure 1, shown below) comprising: a recording head that performs recording (Imoto et al. – Page 3, Paragraphs 62-63 and Figure 1, Reference #13, shown below); a feed roller that feeds out a set medium (Imoto et al. – Page 3, Paragraph 64 and Figure 1, Reference #19, shown below); a transport roller that transports the medium (Imoto et al. – Page 3, Paragraphs 64-67 and Figure 1, Reference #28, shown below), which is fed out by the feed roller, towards an opposing position [i.e. conveyance belt] that opposes the recording head (Imoto et al. – Page 3, Paragraphs 64-67 and Figure 1, Reference #10 & #12, shown below); and an auxiliary roller provided between the feed roller and the transport roller (Imoto et al. – Page 4, Paragraph 67 and Figure 1, Reference #15, shown below), the auxiliary roller assisting transportation of the medium [i.e. charging the belt to cause the sheet to be electrostatically attached to the 


    PNG
    media_image1.png
    417
    679
    media_image1.png
    Greyscale


As related to dependent claim 2, Imoto et al. teaches when the apparatus is seen from the side of the apparatus, the auxiliary roller overlaps the feed roller in a depth direction of the apparatus (Imoto et al. – Figure 1, Reference #15 & #19, shown above).
As related to dependent claim 3, Imoto et al. teaches when the apparatus is seen from a front of the apparatus, the auxiliary roller overlaps the feed roller in an axial direction of a rotation shaft of the transport roller (Imoto et al. – Figure 1, Reference #15, #19, & #28, shown above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. UCHINO (US 2012/0206552 A1) teaches a recording apparatus with a recording head, a feed roller, a transport roller and an auxiliary roller.  Nada et al. (US 2012/0242029 A1) teaches a recording apparatus with a recording unit and an auxiliary roller which overlaps a feed roller in multiple directions.  Miyashita et al. (US 2013/0002780 A1) teaches a recording apparatus with a recording head, a feed roller, a transport roller and an auxiliary roller which overlaps the feed roller in multiple directions.  Ito et al. (US 2015/0054897 A1) teaches a recording apparatus with a recording head, a feed roller, a transport roller and an auxiliary roller which overlaps the feed roller in multiple directions.  
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853